Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (1/7/2019), is being examined under the first inventor to file provisions of the AIA .   Claims (30-49) were examined in a Non-Final on 5/15/2020. A Final office action in response to Applicants submission on 8/17/2020 was mailed on 9/24/2020. Claims 30-34, 36-39 and 41-49 were examined. A second Non-Final was mailed on 2/17/2021 in response to an RCE dated 01/25/2021. This office action is in response to Applicants submission on 5/17/2021. Claims 30-34, 36-39 and 41-49 are being examined.

Response to Amendment and arguments
Applicant argues that there was no motivation to combine the Sheward apparatus with the pulse biasing system of Boardman because there was no reasonable expectation of success. One of ordinary skill in the art would know that this proposed combination would not arrive at the presently claimed invention. Applicant adds that Sheward or Boardman did not consider the effect of “disappearing anode”. 
In response it is noted that Applicants specification does not even once mention the so called “disappearing anode” nor how that determined the structure of the apparatus. 
To the extant this issue is relevant to method claims only, the Applicant has not pointed to anything that would suggest that the apparatus of Sheward would not work to coat DLC coating if process conditions relevant to the deposition of DLC coating are applied to the 
In this respect, mention may also be made to several other references similar to Sheward, where plasma is generated in a tube where a wire is an anode and the tube is a cathode. For example Diamant Lazarovich et al (US 20030007910) discloses wire anode in a tube cathode (Fig 4) for plasma generation from a gas. DLC coating may be deposited in a similar apparatus of Ronghua et al (US 20110111132). Robert Aharonov (US 20140260955) also discloses a similar apparatus for depositing DLC coating over a conductive coating.  
Applicant’s arguments are not persuasive. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 30, 33-34, 41, 43 and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over John Anthony Sheward (GB 2030180) in view of Boardman et al (20090311443) 
John Anthony Sheward discloses a processing tube with gas inlet and pumping system to control low pressure (Fig 1), anode wire (P1, line58) through the first endcap (Fig 1-3) and longitudinally disposed through the axis to the second end cap (Fig 1-4). The tube is a negatively biased hollow cathode. The setup is for the purpose of depositing on the internal surface of the tube by plasma generated by the introduced gas and power applied between the central electrode which could be a wire and the outer electrode which could be the tube itself.
John Anthony Sheward discloses DC or RF power for plasma generation but does not explicitly disclose pulse biasing system for deposition of DLC coating.
Boardman et al disclose an apparatus for coating an inner surface of an electrically conductive hollow tube (abstract, para 11 and claim 15), disposed within a vacuum chamber (1), the apparatus comprising: a first end cap (28), comprising a first electrically insulating material, having an opening for a gas supply (Fig 2); a second end cap (28), comprising a second electrically insulating material; a wire (22 and 24) passing through a center of the first end cap  wherein the hollow tube (10) is disposed between the first end cap (28) and the second end cap (28), wherein the wire (22, 24) is electrically conductive and disposed at a center axis of the hollow tube; the gas supply (12) connected to the opening of the first end cap, wherein the gas supply  fills the hollow tube with a gas, wherein the gas is contained within the hollow tube by the first end cap (28) and the second end cap (28), wherein the gas comprises a material which, when ignited by an electrical pulse, causes a carbon-based coating (DLC) to be deposited on the 
It would have been obvious to have pulsed biasing system as being an alternative way of generating plasma taught by Boardman et al and to use it for DLC deposition. It is noted that DLC is an insulated carbon based coating.

Claims 31, 36 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over John Anthony Sheward (GB 2030180) in view of Boardman et al (20090311443) and further in view of M. Huth (US 1209710).
Sheward in view of Boardman do not disclose the anode wire centralized by a weight when the hollow tube is vertically oriented relative to a ground surface. 
Huth discloses an electrode wire is centralized by a weight when the hollow tube is vertically oriented relative to a ground surface (wires present within longitudinal vertical hollow cathode held vertically centralized (relative to ground) by glass ball weight; Fig 1 page 1, lines 70-80; page 2, lines 5-25; claim 3). 


Claims 32, 36, 44-45 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over John Anthony Sheward (GB 2030180) in view of Boardman et al (20090311443) and further in view of Collins et al (US 2007/0119546).
John Anthony Sheward in view of Boardman do not disclose gas mixer and gas splitter, alignment of hollow tubes and 10-500 watt power. 
Collins discloses a gas mixer connected between the gas supply and the hollow tube, wherein the material comprising the gas is a mixture of gaseous chemical components, wherein the gas mixer mixes the gaseous chemical components in a fixed ratio (gas splitter 5440 supplies mixture of gases (chemical components) to gas feed lines 4490, 4492 (gas mixer) from where mixed gas is delivered equally to multiple hollow conduits 150, where gas flow controllers 5310, 5320, 5330 control gas flow rates (providing a fixed ratio); Fig 15, 54; paragraphs [0119], [0203]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Sheward in view of Boardman invention to provide wherein a gas mixer is connected between the gas supply and the hollow tube, wherein the material comprising the gas is a mixture of gaseous chemical components, wherein the gas mixer mixes the gaseous chemical components in a fixed ratio, as taught by Collins, in order to provide separate gas inlets to hollow 
Sheward in view of Boardman do not disclose linearly aligning the plurality of conductive hollow tubes such that an end of one conductive hollow tube is fluidly connected to an end of another conductive hollow tube, wherein a longitudinal center of each conductive hollow tube is aligned. Collins discloses linearly aligning the plurality of conductive hollow tubes such that an end of one conductive hollow tube is fluidly connected to an end of another conductive hollow tube (multiple hollow conduits 150 a-d made of sheet metal (conductive), each with port 155, 160 connected to chamber (fluidly connected), placed in parallel alignment (linearly aligning) with each other; figures 15-16; paragraphs [0120], [0151], [0157]), wherein a longitudinal center of each conductive hollow tube is aligned (multiple hollow conduits 150 made of sheet metal (conductive) with port 155 (top), 160 (bottom) connected to chamber; figure 15; paragraphs [0120], [0151], [0157]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Sheward in view of Boardman invention to provide linearly aligning the plurality of conductive hollow tubes such that an end of one conductive hollow tube is fluidly connected to an end of another conductive hollow tube, wherein a longitudinal center of each conductive hollow tube is aligned, as taught by Collins, in order to provide array of parallel tube enclosures connected to single chamber (Collins; paragraph [0158]).

Sheward in view of Boardman do not disclose wherein the plurality of power levels is in the range from about 10 watts to about 500 watts per conductive hollow tube. Collins discloses wherein the plurality of power levels is in the range from about 10 watts to about 500 watts per conductive hollow tube (chamber has 500 watts of RF power generated within hollow conduits 150; abstract; paragraphs [0146], [0148]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Sheward in view of Boardman invention to provide wherein the plurality of power levels is in the range from about 10 watts to about 500 watts per conductive hollow tube, as taught by Collins, in order to provide bias power of 50 to upwards of 1000 watts which is an .
Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over John Anthony Sheward (GB 2030180) in view of Boardman et al (20090311443) and Collins et al (US 2007/0119546) and further in view of Beattie et al (US 4733530).
John Anthony Sheward in view of Boardman et al and Collins et al do not disclose cathode splitter.
Having cathode splitter (also being analogous to anode splitter) to provide pulse bias to plural hollow cathodes from a single power source in parallel would have been obvious.
  Beattie et al discloses further comprising a cathode splitter, wherein the cathode splitter is electrically connected between a negative output of a pulse biasing system and the plurality hollow tubes (emission current control system (splitter) for balancing the individual emission currents from an array of hollow cathodes; abstract). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Collins invention to provide further comprising a cathode splitter, wherein the cathode splitter is electrically connected between the negative output of the pulse biasing system and the plurality hollow tubes, as taught by Beattie in order to provide control over emission current to provide equal current to each cathode of multiple hollow cathodes to prevent premature failure of hollow cathode source due to operation above maximum emission current ( abstract). 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716